Title: From George Washington to John Tayloe, 31 March 1799
From: Washington, George
To: Tayloe, John



Dear Sir,
Mount Vernon Mar. 31st 1799

Your favour of the 26th from Mansfield, with its enclosure (which I return) came duly to hand.
I regret your not being able to proceed further than Mansfield,

on your journey hither, and still more the cause, which, ’ere this, I hope is entirely removed.
At all times, and upon all occasions, I should be glad to see you under my Roof—and with best respects to Mrs Tayloe, in which Mrs Washington joins I remain with esteem & regard Dear Sir Your Obedt & Very Hble Servt

Go: Washington

